Richard S. Heller, J.
This is a claim for personal injuries suffered by the claimant when he fell on some steps located in the Village of Baldwinsville, New York.
In the Village of Baldwinsville Syracuse Street runs generally in a north and south direction and is carried over the Barge Canal on a bridge constructed by the State under a contract dated January 22, 1908. Just north of the Barge Canal and running generally east-west parallel with the Barge Canal is a street known as Marble Alley which runs into Syracuse Street just north of the bridge. To the east of the paved and travelled portion of Syracuse Street and running north from Marble Alley, there is a sidewalk which is below the grade of Syracuse Street and Marble Alley.
As part of the State contract for the bridge, a stairway consisting of four steps was constructed leading to the sidewalk from Marble Alley.
These stairs were of a metal grating construction and the testimony indicates that from time to time there was gravel and other debris, apparently from the dirt and gravel surface *378of Marble Alley, on the steps and between the grating. It was on this stairway that the claimant fell about November 4, 1956.
The claimant has failed to prove that these stairs were located on State property. The claimant has failed to prove that the State has ever taken any action concerning these stairs since the construction under the contract dated January 22, 1908. The stairway is actually separated from Syracuse Street to the west by a concrete wall not quite as high as the iron railing on the west side of the stairs. The stairs give access to Syracuse Street and the bridge but only by means of Marble Alley.
There is no proof of any defect in the construction or design of the stairway. Under these circumstances the claimant has failed to establish any basis for imposition upon the State of liability for the injuries suffered. (Marino v. State of New York, 257 App. Div. 734.)
The motion by the State to dismiss the claim made at the conclusion of the evidence is granted and the claim is hereby dismissed. Judgment may be entered in accordance herewith.